DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 2, 2021:
Claims 1-4, 6-19 and 21 are pending.  Claims 5 and 20 have been canceled as per Applicant’s request;
The specification objection, 112 rejections and prior art rejections have been withdrawn in light of the amendment and Applicant’s remarks.
Information Disclosure Statement
The information disclosure statement filed December 21, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Nayyer J. Siddiqi on March 11, 2021.
The application has been amended as follows: 
a.  In claim 11, at line 4, before “second”, “the” has been amended to -- a --.
Allowable Subject Matter
Claims 1-4, 6-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: see item 11 of the previous Office Action and Applicant’s remarks on pages 16-17 of the response 
a.  With respect to claim 1 and the claims which are dependent upon claim 1, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the  power module of at least claim 1 including the features therein and, for example the limitations directed to the cells and flexible circuit assembly, wherein the flexible circuit assembly includes the at least one thermal sheet configured to experience a change in electrical resistance in response to a temperature change, the at least one thermal sheet including a heat-conducting element arranged with a thermistor material and a senselead portion having a plurality of traces respectively connected to a plurality of pads as recited in claim 1.
a.  With respect to claim 12 and the claims which are dependent upon claim 12, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the  power module of at least claim 12 including the features therein and, for example the limitations directed to the cells and flexible circuit assembly, wherein the flexible circuit assembly includes the at least one thermal sheet and a senselead portion having a plurality of traces respectively connected to a plurality of pads the at least one thermal sheet being configured to experience a change in electrical resistance in response to a temperature change, and the plurality of pads being electrically conductive on the first side and the second side defined by the flexible circuit assembly,  the pads being configured to interface with each cell of the first plurality of cells as recited in claim 12.
a.  With respect to claim 19 and the claims which are dependent upon claim 19, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of assembling a power module of at least claim 19 including the features therein and, for example the limitations directed to positioning at least one thermal sheet within the flexible circuit assembly, the at least one thermal sheet being configured to experience a change in electrical resistance in response to a temperature change and including a heat-conducting element arranged within a thermistor material as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725